Exhibit 10.80

English Translation

 

 

Share Purchase Agreement

The Share Purchase Agreement (hereinafter referred to as the “Agreement”) was
entered into on April 16, 2015 in Beijing, China:

By and among:

 

(1) Mr. MENG Shuqi, a Chinese citizen with his ID number being
231002197811062036 and residing Room 231, 230-231 Building, Zhaoshang Overseas
Chinese Town, Xin’an Section, Guangshen Road, Bao’an District, Shenzhen,
Guangdong;

 

(2) Shanghai Yong Chong Investment Center LP, a limited partnership legally
established and validly existing under Chinese laws, having the registration
number of 310141000136651 and having its main business place at Room 102-11,
1/F, No.2 Building, No. 38 Debao Road, China (Shanghai) Pilot Free Trade Zone
(the “Buyer”);

 

(3) Beijing Gamease Age Digital Technology Co., Ltd., a limited liability
company legally established and validly existing under Chinese laws with a
registration No.110107010429510 and having its registered address at 2/F, East
Annex, Jingyan Hotel, No.29 Shijingshan Road, Shijingshan District, Beijing (the
“Seller”);

 

(4) Shenzhen 7 Road Technology Co., Ltd., a limited liability company legally
established and validly existing under Chinese laws with a registration
No.440306103146330 and having its registered address at 17/F, A Building, Kexing
Science Park, Keyuan Road, Nanshan District, Shenzhen (the “Target Company”).

The above parties are collectively referred to the “parties”, and individually,
a “party”. Mr. MENG Shuqi and the Buyer are collectively referred to as “Party
A” and the Seller and the Target Company, collectively, “Party B”.

Whereas:

 

(1) The Target Company is a limited liability company legally established and
validly existing according to Chinese laws. On the date hereof, the Target
Company’s registered capital and paid-in capital are RMB 10 million and the
Seller holds 100% equity of the Target Company.

 

(2) The Buyer agrees to, after the conditions precedent stated in Article 3.1
hereof have been fulfilled or exempted by the Buyer, purchase 100% equity of the
Target Company and all attached rights and interests from the Seller according
to the terms and conditions hereof (the “Underlying Shares”). The Seller agrees
to transfer the Underlying Shares to the Buyer after the conditions precedent
stated in Article 3.2 of the Agreement have been met or exempted by the Seller.

Now, the parties hereby agree, upon negotiations, as follows with respect to the
transactions contemplated hereunder according to the Company Law of the People’s
Republic of China and the Contract Law of the People’s Republic of China:

 

1



--------------------------------------------------------------------------------

English Translation

 

 

 

Article 1   Definitions and Interpretations

 

1.1 Definitions

For the purposes of the Agreement, the following terms have the following
meanings respectively ascribed thereto unless the context otherwise requires:

 

“Financial Statements”    refer to the financial statements regarding the Target
Company as at February 28, 2015 provided by Party B to Party A. “Security
Interests”    refer to the hypothecation, pledge, lien, pre-emptive rights or
any other forms of third party rights and interests. “Competent Industrial and
Commerce Authority”    refers to Chinese administrative department for industry
and commerce, which is entitled to the corporate registration affairs.
“Affiliates”    with respect to any subject, refer to (i) if it is a natural
person, the spouse, parents and children of such person and their spouse,
brothers and sisters and their spouse, spouse’ parents, spouse’s sisters and
brothers and their spouse and the existing trusts established for such persons,
or the foregoing affiliates; (ii) if it is a legal entity, unincorporated
organization, institution, or other forms of entities, any party directly
controlling or indirectly controlling that subject through one or more
intermediaries, or any party directly controlled or indirectly controlled by the
said entities through one or more intermediaries, or any party directly or
indirectly controlled by a party with the subject. “Control” refers to: (i) a
body directly or indirectly owns more than 50% voting shares, the registered
capital or other equity interests, either by owning securities, by contract or
otherwise exercised; or (ii) has the power to appoint the majority of members of
the management, board of directors or similar decision-making bodies; or (iii)
able to control the management or decision of the other subject by means of
contractual arrangements or other means. “Underlying Assets”    refer to all the
assets listed in Attachment I to the Agreement, List of the Assets to be
Transferred.

 

2



--------------------------------------------------------------------------------

English Translation

 

 

 

“Transactions”    refer to the transactions concluded according to the
Agreement. “Assets Transfer”    refers to the transfer of the Underlying Assets
mentioned in Attachment I hereto by Shenzhen 7Road and Qicai Changxiang to the
Target Company based on the Agreement. “Closing”    refers to the situation that
the Conditions Precedent stated in Article 3.1 and Article 3.2 of the Agreement
are met or exempted by the Buyer or the Seller if not satisfied, and all of the
Underlying Shares are duly transferred to the Buyer by the Seller. “Working
Days”    refer to any calendar days other than Saturdays, Sundays or Chinese
legal holidays. “Yuan”    refers to the lawful currency for the time being of
China. “China”    refers to the People’s Republic of China, excluding Hong Kong
SAR, Macao SAR and Taiwan Region only for the purposes of the Agreement.
“Chinese Laws”    refer to the laws and regulations released by National
People’s Congress of the People’s Republic of China or its standing committees,
administrative regulations released by the State Council of the People’s
Republic of China, the normative documents issued by the competent departments
of the Central Government under the authorization of the State Council of the
People’s Republic of China, the local laws and regulations issued by the
People’s Congress or the people’s government at any place, and the normative
documents published by local competent authorities at all levels as authorized
by their local People’s Congress or the people’s government.
“Significant Adverse Effects”    refer to any events, situations, or changes
that, alone or accumulatively, have caused or after reasonable expectations will
result in any value loss exceeding RMB 10 million or other negative effects
exceeding RMB 10 million in value on the Target Company’s assets, business,
operations, finance or other conditions as a whole. But if such loss or negative
impact is due to the following reasons, it shall not be regarded as Significant
Adverse Effects for the purpose of the Agreement, including: (i) the overall
economic changes, industry or market events occur, develop and change, whether
these changes are universal, or only for the purposes of the area where the
company conducts operations;

 

3



--------------------------------------------------------------------------------

English Translation

 

 

 

   (ii) changes in Chinese laws or governing regulations; (iii) drastic changes
of Chinese Accounting Standards as of the signing hereof; (iv) changes in
political environment (including but not limited to acts of war, armed
hostilities and acts of terrorism); or (v) caused due to Party A’s reason.
“Entities”    refer to the natural person, partnership, company, limited
liability company, company limited by shares, trust, nonincorporated enterprise,
joint venture, government agency or other organizations or institutions.
“Primary Business”    refers to the main business operations carried out by the
Target Company in accordance with its business license and the legal
qualifications granted by the administrative license, i.e. the computer software
and hardware design, technology development and sales (excluding audio-visual
products), domestic trade, operating import and export business; e-commerce and
the internet information services; internet game publishing and operation; and
game products over the internet (including issue of virtual currency for network
games). “List of the Assets to be Transferred”    refers to the list of assets
to be transferred by Shenzhen 7Road and Qicai Changxiang to the Target Company
according to conditions precedent to the Closing. The list details are listed in
Attachment I to the Agreement. “Transaction Documents”    refer to the
Agreement, and other documents to be concluded according thereto or in
connection therewith. “Other Current Assets”    refer to the sum of items of
“Other Current Assets” in the balance sheet of the Target Company, excluding
three items, i.e. cash and cash equivalents, accounts receivable (affiliates)
and other receivables (affiliates).Specifically, Other Current Assets refer to
the accounting subjects marked attributable to Other Current Assets in column of
“category” in the balance sheet of the Target Company as at March 31, 2015
attached in Attachment III. “Other Current Liabilities”    refer to the sum of
items of Other Current Liabilities in the balance sheet of the Target Company,
excluding accounts payable (affiliates) and other payables (affiliates).

 

4



--------------------------------------------------------------------------------

English Translation

 

 

 

   Specifically, Other Current Liabilities refer to the accounting subjects
marked attributable to Other Current Liabilities in column of “category” in the
balance sheet of the Target Company as at March 31, 2015 attached in Attachment
III. “Employee Incentive Plan”    refers to the payment of incentive bonus to
eligible employees of the Target Company by the Seller according to the Bonus
Incentive Plan established by 7 Road Group, including two alternative ways, i.e.
fixed-amount incentive and profit-linked incentive. For the employees covered by
the former, they will be paid the last two fixed incentives in July 2015 and
February 2016; for those covered by the latter, they will respectively get
corresponding incentive payments during 2015 and 2020 depending on the Target
Company’s profit conditions. “Control Protocol”    refers to a series of
agreements signed by and among the Target Company and Shenzhen 7Road and the
Seller, including but not limited to: Supplementary Agreement to the Technology
Development and Application Service Agreement and Supplementary Agreement to the
Operation and Maintenance Service Agreement by and between the Target Company
and Shenzhen 7Road on June 5, 2013; and the Amended and Restated Share Purchase
Agreement and the Amended and Restated Business Agreement signed by and among
the Seller, Shenzhen 7Road and the Target Company and the Power of Attorney
signed by the Seller on June 5, 2013.

 

1.2 Interpretations

 

(a) Any reference in the Agreement to an article or a clause, unless otherwise
expressly provided shall be the article or clause hereof.

 

(b) The term “including” used in the Agreement shall be deemed being followed by
“but not limited to”.

 

(c) Any reference to a party to the Agreement or any other agreements or
documents shall include that party’s successors or permitted assignees.

 

Article 2   Transaction

 

2.1 Party B’s commitments before closing

Party B promises that, after the signing of the Agreement and prior to the
Closing Date, it will give reasonable efforts to cause Shenzhen 7Road and Qicai
Changxiang and the Target Company to complete the following matters:

 

5



--------------------------------------------------------------------------------

English Translation

 

 

 

(a) Shenzhen 7Road Technology Co.Ltd. (the “Shenzhen 7Road”) and Shenzhen Qicai
Changxiang Network Technology Co., Ltd. (the “Qicai Changxiang”) signed an asset
transfer agreement in reasonable substance with the Target Company in connection
with all the Underlying Assets listed in Attachment I hereto (the “Underlying
Assets”), under which, the ownership of the Underlying Assets will be
transferred to the Target Company in whole and, after the Target Company pays
the consideration in full according to the assets transfer agreement, Shenzhen
7Road and Qicai Changxiang will enjoy no rights;

 

(b) The ownership of the Underlying Assets listed in Attachment I to the
Agreement has been transferred to the Target Company, and the transfer price of
the Assets Transfer stated in this article (a) has been paid in full;

 

(c) The Seller, Shenzhen 7Road and Qicai Changxiang shall sign letter of
commitment on no intellectual property litigations, mainly including: during the
existence of Shenzhen 7Road and Qicai Changxiang as of the Closing Date:

 

  (i) Shenzhen 7Road and Qicai Changxiang may not transfer the following types
of intellectual property rights to any third party or use or dispose of the same
for profits: (1) all the intellectual property listed in Attachment II to the
Agreement, and (2) the intellectual property under progress or completed under
the intellectual property entrusted development or cooperative development
agreement signed by Shenzhen 7Road, Qicai Changxiang and a third party before
the Closing Date, to the extent that the ownership of such intellectual property
rights (collectively, the “Underlying Intellectual Property”) after the
development thereof will vest in Shenzhen 7Road and Qicai Changxiang according
to the aforementioned agreement;

 

  (ii) Shenzhen 7Road and Qicai Changxiang may not lodge any litigation with
respect to the Underlying Intellectual Property against the Target Company and
its affiliates or partners. Moreover, to the extent of its authority and
commitments to the Buyer, it undertakes that any third party will not lodge any
litigations with respect to the Underlying Intellectual Property against the
Target Company and its affiliates and partners due to reasons directly
attributable to Shenzhen 7Road and Qicai Changxiang;

 

  (iii) If the Underlying Intellectual Property incurs any disputes, or the
Target Company has any capital operations in the future, and the Target Company
or its affiliates are required to obtain all rights of the Underlying
Intellectual Property as required by the capital operations, the Target Company
or its affiliates shall have the right to buy the Underlying Intellectual
Property at then fair market price. The foregoing fair market price to be paid
by the Target Company or its affiliates for purchase of the Underlying
Intellectual Property shall firstly paid by the Target Company or its affiliates
to Shenzhen 7Road and / or Qicai Changxiang, which shall provide corresponding
written payment certificate to the Seller. The Seller shall, within ten Working
Days as of the receipt of such written payment certificate, compensate the
Target Company or its affiliates for such amount;

 

6



--------------------------------------------------------------------------------

English Translation

 

 

 

  (iv) Shenzhen 7Road shall also recognize in the letter of commitment that the
technology development result and software copyright listed under the technology
development contract in Attachment V are attributable to the Target Company.

Notwithstanding the foregoing provisions, in the case that Shenzhen 7Road and
Qicai Changxiang intend to revoke for any reasons after the Closing Date, the
Target Company shall conduct friendly negotiation with Shenzhen 7Road and Qicai
Changxiang, to determine the related arrangements for the Underlying
Intellectual Property, provided however that, such arrangements are not subject
to the foregoing section (i);

 

(d) Shenzhen 7Road and Qicai Changxiang have terminated employment relationship
with their employees and such employees have signed labor contract with the
Target Company (the “employees arrangements”).These newly signed labor contracts
shall make clear that the employees’ years of working with Shenzhen 7Road and
Qicai Changxiang will be continuously accumulated, and Shenzhen 7Road and Qicai
Changxiang are not required to pay any economic compensation. The parties agree
that, the aforementioned agreement does not constitute Party B’s undertaking
that all employees of Shenzhen 7Road and Qicai Changxiang agree to obey the
above arrangements. At the same time, Party A shall give maximum reasonable
efforts to assist in the employees’ signing of new labor contracts containing
foregoing terms with the Target Company;

 

(e) Shenzhen 7Road, the Seller and the Target Company revoke the Control
Protocols they have signed, and deregister the Target Company’s equity pledge
business registration;

 

(f) Shenzhen 7Road and the Target Company revoke the technology development
contract stated in Attachment V they have signed;

 

(g) On or prior to the retention date, the permission of the Target Company’s
group online banking account is changed to that when the funds in the Target
Company’s account exceed RMB 10 million, no funds will be automatically
transferred to the group account.

 

2.2 Mr. MENG Shuqi’s commitments before closing

Mr. MENG Shuqi undertakes that, for the purpose of maintaining the normal
operations of Shenzhen 7Road, Qicai Changxiang, 7Road.comLimited and 7Road.com
HK Limited after the Closing Date, Mr. MENG Shuqi shall complete, before the
Closing, and shall cause the Target Company to complete the transfer of the
relevant maintenance affairs with the Target Company and the Seller, including
but not limited to delivery of the following materials to the Seller, and change
of the corresponding management authority (if any) under the control of the
Seller or its designated affiliates: seal impression, online banking UKey, blank
cheques and bills, bank information, accounting information, social security
account information, company seals, related intellectual property rights
certificates, qualification certificates, contracts, government approval,
litigation, arbitration and dispute documents, charter documents, etc.

 

7



--------------------------------------------------------------------------------

English Translation

 

 

 

2.3 Equity transfer

Subject to the terms and conditions under the Agreement, the Seller agrees to
sell to the Buyer and the Buyer agrees to buy from the Seller the Underlying
Shares in accordance with the Agreement at the consideration specified in
Article 2.4.

As of the Closing Date, the Underlying Shares are owned by the Buyer, and the
Seller is not entitled to any right to the Underlying Shares.

 

2.4 Transfer price and payment thereof

 

(a) The parties agree that the Purchaser shall, in accordance with the terms and
conditions of the Agreement, pay the consideration of the Underlying Shares in
cash to the Seller in RMB equivalent to USD 0.1045 billion (the
“Consideration”). The exchange rate shall be the average value of the USD-RMB
bid price and the selling price announced by the Bank of China on two Working
Days prior to the payment date (as stated in Article 2.4(b)). Mr. MENG Shuqi
has, according to the Authorization Agreement signed with the Target Company on
January 20, 2015, paid USD 1 million and RMB 55.76 million to the Seller as
earnest money.

 

(b) The Buyer shall, via bank transfer: (1) on or prior to April 24, 2015, pay
an amount in RMB equivalent to USD 40 million as the first installment of the
Consideration to the account designated by the Seller in writing in advance (the
“designated account”); (2) pay an amount in RMB equivalent to RMB 44.5 million
to the Designated Account within five Working Days from the Closing Date as the
second installment of the Consideration; (3) on or before October 31, 2015, pay
an amount in RMB equivalent to USD 20 million to the Designated Account as the
third installment of the Consideration and provide the Seller with corresponding
bank transfer voucher on the date when each Consideration is paid.

 

(c) Subject to the Buyer’s performance of the payment obligations of the first
installment and the second installment of the consideration mentioned in Article
2.4 (b) in full and on a timely basis, the Seller shall, on the day subsequent
to the receipt of the second installment of the consideration, return earnest
money to the bank account specified by Mr. MENG Shuqi in writing and in advance.

 

2.5 Cash retention and financial verification arrangements

 

(a) Subject to this Article 2.5(e), the Seller and the Target Company agree that
April 1, 2015 is the retention date (the “Retention Date”). The Target Company
calculates that the balance shall not be less than RMB 122,804,000 (the
“Retained Amount”) based on the balance sheet (stated in Attachment IV hereto)
for a Working Day prior to the Retention Date (i.e. March 31, 2015). Calculation
formula is “cash and cash equivalents + accounts receivable (affiliates) + other
receivables (affiliates)”—“accounts payable (affiliates) + other payables
(affiliates)”. (the calculation result is hereinafter referred to as “Book
Cash”).

 

8



--------------------------------------------------------------------------------

English Translation

 

 

 

(b) The Seller and the Target Company confirmed that accounts receivable
(affiliates), other receivables (affiliates), accounts payable (affiliates) and
other payables (affiliates) in Book Cash are non-cash accounts, and belong to
the cash that can be realized immediately, and will be settled by the Target
Company with related affiliates before the Closing Date, that is, the “cash and
cash equivalents”.

 

(c) The parties confirm that, the excess of Book Cash over Retained Amount one
Working Day before (i.e., the part in excess of RMB 122,804,000, RMB 476,020,199
in total) is attributable to the Seller, and can be freely disposed by the
Seller before the Closing Date; the Seller can dispose of such funds before the
Closing Date through the following ways, including, but not limited to: profit
distribution by the Target Company to the Seller and payment of consideration of
assets transfer by the Target Company to Shenzhen 7Road and Qicai Changxiang.
The Retained Amount will be reflected and maintained by the Target Company in
the form of cash and equivalents on the Closing Date, and the Seller shall not
dispose of the same.

 

(d) The Seller and the Target Company commit that, as of the Retention Date
(included), the Target Company’s operating profit (or loss) belongs to Party A
and, the carrying amount of cash changes are required to be retained with the
Target Company; the Seller shall not be entitled to transfer the same out in any
form including profit distribution. For the avoidance of doubt, the parties
confirm that, “Other Current Assets—Other Current Liabilities” shown in balance
sheet in Attachment III hereto are funds to be realized (the “funds to be
realized”), which shall be vested in the Seller. Changes in Book Cash arising
from the recovery of the Funds to be Realized as of the Retention Date shall be
paid by the Target Company to the Seller according to Article 6.2 hereof.

 

(e) According to the authorization agreement, Mr. MENG Shuqi will exercise some
of the functions and powers of the general manager of the Target Company since
January 20, 2015. The parties agree that, the Seller shall have the right to,
within 30 Working Days from the Retention Date, delegate eligible financial
personnel to review the Target Company’s financial situation during January 20,
2015 (included) and one Working Day prior to the Retention Date (included)). For
those expenses other than normal ones required for the Target Company’s daily
business operations found during the verification (the “abnormal expenditure”,
if it is confirmed by the Seller by issuing a written document bearing its seal,
it is not considered as abnormal expenditure), Party A shall provide the Seller
with the relevant certificates of the abnormal expenditure, and the Seller shall
have the right to obtain an amount equivalent to the abnormal expenditure before
the Closing Date by means of profit distribution of the Target Company or other
means. If the amount available for the Target Company’s distribution of the
profits is less than the abnormal expenditure (the “insufficiency”), the Seller
shall have the right to send a written notice to Party A and Party A shall,
within seven Working Days from the receipt of such written notice, make full
payment to the Seller so as to fully compensate the Seller. For the avoidance of
doubt, in the case of abnormal expenditure, the amount entitled to the Seller
from the Target Company is equivalent to the amount of the abnormal expenditure,
and notwithstanding this Article 2.5 (a), the Seller may deduct such amount from
the Retained Amount.

 

9



--------------------------------------------------------------------------------

English Translation

 

 

 

Party A shall fully cooperate with the financial verification arrangements.

 

2.6 Closing

 

(a) The Closing shall take place within 10 Working Days after all the Conditions
Precedent to the share transfer stated in Article 3 hereof are met (except
exempted by the party concerned in writing according to Article 3.1 and Article
3.2) or other dates agreed by the parties (the “Closing Date”) in the time and
place as agreed by the parties.

 

(b) The Buyer shall submit the following documents to the Seller on the Closing
Date:

 

  (i) a certificate dated the Closing Date that is sealed and signed by the
Buyer and signed by Mr. MENG Shuqi, proving that all the conditions precedent
under Article 3.2 of the Agreement have been satisfied, and the representations
and warranties in Article 5 hereof are true, accurate and complete in all major
aspects on the Closing Date;

 

  (ii) copy of the shareholders’ resolution and/or the board resolutions of the
Buyer duly verified by its legal representative, approving the authorization to
execute, delivery and perform the related transaction documents.

 

(c) The Seller shall submit the following documents to the Buyer on the Closing
Date:

 

  (i) the shareholders’ resolutions and/or the board resolutions of the Target
Company, approving change of the legal representative, appointment of directors,
supervisors and general manager, extension of the term of operation, the revised
articles of association of the Target Company for the completion of the
transaction contemplated under the Agreement, authorized to execute, deliver and
perform the related transaction documents.

 

  (ii) copy of the shareholders’ resolution and/or the board resolutions of the
Seller duly verified by its legal representative, approving the authorization to
execute, delivery and perform the related transaction documents, including the
transfer of the Underlying Shares for the purpose of the Agreement;

 

  (iii) a certificate dated the Closing Date that is sealed and signed by the
Seller, proving that all the conditions precedent under Article 3.1 of the
Agreement have been satisfied, and the representations and warranties in Article
4 hereof made by the Seller are true, accurate and complete in all major aspects
on the Closing Date;

 

10



--------------------------------------------------------------------------------

English Translation

 

 

 

  (iv) copy of related certificates issued by the industrial and commercial
administrative departments proving that the changes of shareholders, board
members, supervisors and general manager, change of legal representative,
amendments to the articles of association and other issues related to the
transaction and copy of the business license after the change.

 

Article 3   Conditions Precedent

 

3.1 Conditions precedent to the Buyer’s closing

The Buyer’s consent to the Closing is subject to, unless otherwise exempted by
the Buyer in writing, the satisfaction of the conditions mentioned in Article
3.1 (a) to Article 3.1 (k) on or before the Closing Date:

 

(a) The representations and warranties made by the Seller in Article 4 of the
Agreement are true, correct and have no major omissions in all material respects
as at the date hereof and the Closing Date, as if they are made on the Closing
Date (but if such representations and warranties are specifically made as at a
specific date, they shall be regarded as being made only in respect of the said
date, as at which, they are true, correct, and have no major omissions in all
material respects, rather than made as at the date hereof and the Closing Date).

 

(b) The Seller, Shenzhen 7Road and Qicai Changxiang have completed the relevant
matters with the Target Company according to Article 2.1 (a) to (g) hereof.

 

(c) Shenzhen 7Road, the Seller and the Target Company have revoked the Control
Protocols they have signed, and deregistered the Target Company’s equity pledge
business registration.

 

(d) On the Closing Date, the consent from the Seller’s shareholders and/or the
board of directors to the transaction, and that from the shareholders and/or the
board of directors of the Target Company to the signing and performance of the
transaction agreements have been obtained.

 

(e) On the Closing Date, the changes of shareholders, the board members,
supervisors and general manager, the legal representative, amendment to the
articles of association, industrial and commercial registration for the
extension of the operation term of the Target Company involved in the
transaction have been completed.

 

(f) No Chinese government departments or administrative organs have issued or
carried out any laws, regulations, rules, orders, or notices prohibiting the
transaction; The Seller and the Target Company have no pending litigations,
arbitrations, disputes, investigations or other legal proceedings or outstanding
matters prohibiting the transaction under the Agreement or resulting the
invalidity or inability of performance hereof.

 

11



--------------------------------------------------------------------------------

English Translation

 

 

 

(g) The Target Company did not incur any significant adverse effects, or is not
bankrupt or insolvent or unable to pay its debts fall due.

 

(h) The Target Company has signed an agreement with the Seller with respect to
the authorization of “Qiao Feng Biography”.

 

(i) Terminate the Loan Contract signed by the Target Company and the Seller
(contract No. 2014RPT006).

 

(j) cancel the authority of the Target Company’s group online banking account;
release the management and control relationship between the Seller and the
Target Company; return the bank account online banking UKey of the Target
Company; and the management authority and authorization scope of all prior
functional departments and personnel stop, and will be re-formulated by the
Buyer.

 

(k) All the amounts to be repaid by the affiliates under Article 2.5 (b) hereof
to the Target Company have been repaid in full.

 

3.2 Conditions precedent to the Seller’s closing

The Seller’s transfer of the Underlying Shares to the Buyer is subject to,
unless otherwise exempted by the Seller in writing, the satisfaction of the
conditions mentioned in Article 3.2 (a) to Article 3.2 (f) on or before the
Closing Date:

 

(a) No Chinese government departments or administrative organs have issued,
established or carried out any laws, regulations, rules, orders, or notices
prohibiting the transaction; and the Buyer has no pending litigations,
arbitrations, disputes, investigations or other legal proceedings or outstanding
matters prohibiting the transaction under the Agreement or resulting the
invalidity or inability of performance hereof.

 

(b) All the representations and warranties made by Party A in Article 5 of the
Agreement are true, correct and have no major omissions in all material respects
as at the date hereof and the Closing Date, as if they are made on the Closing
Date.

 

(c) Subject to Article 2.5 of the Agreement, the profit distribution made by the
Target Company to the Seller has been completed.

 

(d) The Seller has been sufficiently compensated for abnormal expenses (if any)
under Article 2.5 (e) of the Agreement.

 

(e) The Buyer has, under 2.4 (b) of the Agreement, pay the first installment of
the Consideration to the account specified by the Seller in time and in full.

 

(f) Mr. MENG Shuqi has completed the transfer mentioned in Article 2.2 of the
Agreement.

 

12



--------------------------------------------------------------------------------

English Translation

 

 

 

Article 4   The Seller’s and the Target Company’s Representations and Warranties

Except as otherwise specified, the Seller and the Target Company, jointly and
severally, make the following statements and guarantees to the Buyer on the date
hereof and the Closing Date. If such representations and warranties are made as
at a specific date, then the Seller only makes the following representations and
warranties to the Buyer on the specific date; provided, however, that, Mr. MENG
Shuqi acts as a manager of the Target Company and actually controls its
operation during January 20, 2015 and the Closing Date.

 

4.1 The Seller’s qualification and legitimate rights and interests

 

(a) The Seller is a legal person legally established and validly existing under
Chinese laws and has the legal rights and capacity to sign the relevant
transaction documents and to assume legal obligations according thereto.

 

(b) As at the Closing Date, the Seller has complete, exclusive, lawful,
effective and disposal ownership of the shares held in the Target Company, and
is not subject to any security interest, or indirect holding relationship or
similar arrangements.

 

(c) As at the Closing Date, the Underlying Shares are beneficially owned by the
Seller as recorded owner and no encumbrances have been created thereon. In
addition, there are no effective indirect shareholding, voting trust,
shareholder agreement, trust, or other agreements or understandings relating to
any voting or transfer of the Underlying Shares. Upon the completion of the
Closing, the Buyer will have legitimate, effective, complete and exclusive
ownership over the Underlying Shares without any encumbrances, and bear no
obligation to make any further investment in the Target Company in any law or
contract.

 

4.2 The Seller’s authorization and validity hereof

 

(a) After duly signed by the Seller, the related transaction documents
constitute legal, valid and binding obligations upon the Seller.

 

(b) To the reasonable knowledge of the Seller, its execution and performance of
the relevant transaction documents do not violate or conflict with all
applicable laws, any agreements, any courts’ decisions, any arbitration organs’
decisions, any administrative organs’ decisions to which it is a party or that
have binding force on its assets.

 

4.3 Qualifications and equity

 

(a) The Target Company is a legal person legally established and validly
existing under the Chinese laws.

 

13



--------------------------------------------------------------------------------

English Translation

 

 

 

(b) The registered capital of the Target Company has been fully paid in due
course and, there are no illegal divestment or return of the contributed
registered capital.

 

(c) The Seller, a sole shareholder of the Target Company, holds all shares of
the Target Company. All the registered capital of the Target Company has been
fully paid, and the registered capital is contributed in line with the law and
the articles of association of the company; moreover, the Seller is not obliged
to make additional investment. As at the Closing Date, the Seller holds the
Target Company’s registered capital without any encumbrances.

 

(d) As at the Closing Date, there are no option, subscription right, convertible
securities or other rights, agreements, arrangements or commitments of any
nature that are in connection with the shares of the Target Company, or incur
any obligations on the Target Company to sell any equity or any other rights or
benefits or make any additional investment (including but not limited to any
options granted to or undertaken to be granted to any employees or other
personnel of the Target Company or other incentives related to the shares of the
Target Company).

 

(e) The Target Company has no obligations to repurchase, redeem or otherwise
purchase any of the Target Company’s shares. The Target Company has no
outstanding contractual obligations requiring capital investment from any other
entity (whether by loan, capital contribution or otherwise).

 

(f) Since May 24, 2011 when the Seller was enrolled as a shareholder of the
Target Company until January 19, 2015, the history of the Target Company is in
line with Chinese laws in all major aspects.

 

4.4 Authorization and validity hereof

The Target Company has full power and authority to sign and deliver the relevant
transaction documents, and complete the liabilities or obligations under the
related transaction documents. The relevant transaction documents, after duly
signed and delivered by the Target Company, constitute effective and binding
obligations upon the Target Company in accordance with their terms and can be
enforceable in accordance with the terms of the relevant transaction documents.

 

4.5 Financial data

The financial statements of the Target Company are prepared according to
applicable Chinese accounting standards, and fairly present the financial
position, operating results and cash flows of the Target Company and are real,
accurate and complete in all material aspects.

 

14



--------------------------------------------------------------------------------

English Translation

 

 

 

4.6 Suspension of business or insolvency

The Target Company not suspends business or does not enter into liquidation or
bankruptcy procedures, and is not insolvent, and its business or asset is not
take over or managed by related institutions.

 

4.7 Business

As at January 19, 2015, The Target Company has obtained all government permits,
approvals and qualifications necessary for its conduct of the business for the
time being, and such permits, approvals and qualifications are valid in all
important respects.

 

4.8 Taxes

As at January 19, 2015, the tax type, rate and preference adopted by the Target
Company are in line with Chinese laws in all major aspects. It does not delay
tax, fail to pay tax and incur any other violations may resulting from
punishment by the tax authorities and causing Significant Adverse Effects on the
Target Company.

 

4.9 Business contracts

As at January 19, 2015, All the business contracts with more than RMB 1 million
that are performed by the Target Company are all valid and effective, and are in
the normal state of performance. There are no major legal obstacles to the
performance of the related contracts, and there is no default or potential
dispute that is reasonably expected to cause Significant Adverse Effects on the
Target Company.

 

4.10 Liabilities

As at January 19, 2015, except those listed in the Financial Statements, the
Target Company has no any other borrowings or debts.

 

4.11 Litigation

As at January 19, 2015, the Target Company does not involve any civil, criminal,
arbitration or administrative procedures that may cause Significant Adverse
Effects on the Target Company, whether pending or threatening to the reasonable
knowledge of the Seller.

 

15



--------------------------------------------------------------------------------

English Translation

 

 

 

4.12 Intellectual property

As at January 19, 2015, with regards to the Intellectual Property required by
the Target Company for its business operations, except that listed in Attachment
II, List of Intellectual Properties and Attachment V, List of Technology
Development Contracts, it is legally owned or licensed by the Target Company,
and there are no disputes or claims lodged by any third party may causing
Significant Adverse Effects on the Target Company; moreover, there are no any
mortgage, pledge or other security rights or restrictions.

 

4.13 Employees

As at January 19, 2015, the Target Company has paid all the amounts to its
employees that are payable to them due to Chinese laws and the contracts,
including all wages, bonuses and other compensation payable to them. The Target
Company is not involved in any labor disputes or employment disputes and has not
been subject to any investigation or punishment by Chinese labor departments.
Except the housing provident fund that is contributed by the Target Company for
the employees based on their monthly salary rather than their average wage in
the last year, which is lower than that as required by law, the Target Company
has in all major aspects complied with the existing Chinese laws on the social
insurance fund and housing provident fund.

 

4.14 DDTank’s intellectual property

The Target Company enjoys all of DDTank’s intellectual property, and the Joint
Operation Agreement for Games in China with respect to DDTank game signed by the
Seller and the Target Company has been terminated and lost its effectiveness and
the Seller no longer owns any rights to DDTank game.

 

Article 5   Party A’s Representations and Warranties

Party A hereby separately and severally represents and warrants as follows to
Party B on the date of the Agreement and on each Closing Date:

 

5.1 Qualification and nature

Mr. MENG Shuqi is a Chinese citizen with full capacity for civil conducts.

The Buyer is a limited partnership legally established and validly existing
under the Chinese laws, and its general partners and limited partners are
Chinese citizens with full capacity for civil conducts or enterprises legally
established and effectively surviving under Chinese laws.

 

16



--------------------------------------------------------------------------------

English Translation

 

 

 

5.2 Authorization and validity hereof

Party A has full power and authority to sign and deliver the relevant
transaction documents, and complete the transactions contemplated under the
Agreement.

The related transaction documents constitute legal, valid and binding
obligations upon Party A.

 

5.3 Approval of competent decision-making authority

The Buyer’s competent decision-making authority has adopted necessary internal
decision-making procedures approving the signing and performing of the relevant
transaction documents and the relevant acts as well as the transactions under
the Agreement.

 

5.4 No violation

Signing, delivery or performance of the relevant transaction documents,
completion of the liabilities or obligations under the relevant transaction
documents, or compliance with the relevant transaction documents will not:
(i) conflict with any of the Buyer’s existing articles of association or lead to
any violation thereof; (ii) lead to or constitute violations of the terms,
conditions or provisions of any major agreements to which Party A is a party; or
(iii) violate the approval document applicable to Party A or any of its assets.

 

5.5 Capital and capacity guarantee

The Buyer has sufficient funds and capacity, and Mr. MENG Shuqi shall ensure
that the Buyer has sufficient funds and capacity to pay the Consideration to the
Seller as agreed herein.

 

5.6 Warranties on litigation

There are no legal proceedings, arbitrations, disputes or other legal
proceedings that may cause significant losses to Party A or significantly
interfere with Party A’s current business operations.

 

5.7 Consent

To Party A’s reasonable knowledge, there are no consents to be made by a third
party to Party A without which, the transaction under the Agreement cannot be
carried out or all the consents required for the transactions hereunder are
obtained.

 

17



--------------------------------------------------------------------------------

English Translation

 

 

 

Article 6   Post-closing Commitments

 

6.1 Arrangements during the performance

 

(a) After the Closing Date, all the business contracts signed by Shenzhen 7Road
and Qicai Changxiang as at the Closing Date but not yet performed (the
“Contracts under Performance”, see Attachment IV for list) are disposed of
according to the following pattern: (i) Shenzhen 7Road and Qicai Changxiang
revoke the contracts under performance after the Closing Date and the Target
Company will re-sign the same with the party concerned; (ii) Shenzhen 7Road and
Qicai Changxiang sign a tripartite agreement with the party concerned and the
Target Company after the Closing Date, agreeing that all the rights and
obligations of Shenzhen 7Road and Qicai Changxiang under the contracts during
performance will be inherited by the Target Company; From the Closing Date and
before the completion of the arrangements under preceding paragraph (i) and
paragraph (ii), the payment of the contract price shall be made based on Article
6.1 (b); (iii) for the contracts under performance that the parties concerned do
not agree to make an arrangement by the aforementioned two ways, Shenzhen 7Road
and Qicai Changxiang will perform them to maturity and since the Closing Date,
the payment arrangements thereunder shall be made based on Article 6.1 (b) of
the Agreement.

 

(b) The parties agreed that, with respect to the contracts under performance as
agreed in Article 6.1 (a) (i) and Article 6.1 (a) (ii), from the Closing Date
and before they are inherited by the Target Company, and the contracts under
performance as agreed in Article 6.1 (a) (iii), from the Closing Date, all the
price to be paid by Shenzhen 7Road and Qicai Changxiang according to such
contracts to the other party shall be assumed by the Target Company. After
Shenzhen 7Road and Qicai Changxiang pay such price to the other party, Shenzhen
7Road and Qicai Changxiang will issue to the Target Company an invoice, and the
Target Company shall, after receiving the corresponding invoice and payment
requirements, make payment to Shenzhen 7Road and/or Qicai Changxiang within five
Working Days and the turnover tax due to the aforementioned arrangement will be
borne by the Target Company.

 

6.2 Cash to be realized

 

(a) The parties confirm that, the Funds to be Realized are vested in the Seller
and marked as amounts payable by the Target Company to the Seller. Party A
shall, from the Closing Date, make reasonable efforts to cause the Target
Company to recover the Funds to be Realized as soon as possible. Changes in Book
Cash arising from the recovery of the Funds to be Realized as of the Retention
Date shall be paid by the Target Company to the Seller according to the
following agreements.

 

(b) Funds to be Realized, net of amounts listed in (i) and (iv) below (the
“Deductibles”), shall be paid to the Seller in full according to item (c) of
this article:

 

18



--------------------------------------------------------------------------------

English Translation

 

 

 

  (i) For the total compensation to be paid by the Target Company to the
employees who select the fixed one from the Employee Incentive Plan, such
compensation shall be subject to that actually paid to the employees in July
2015 and February 2016; To avoid doubts, the total compensation to be paid by
the Target Company to employees who choose the profit-linked incentive scheme
shall not be deducted from the Funds to be Realized.

 

  (ii) The depreciation value of the fixed assets of all the servers of the
Target Company that the Seller takes up to the Closing Date.

 

  (iii) Net profit of Shenzhen 7Road and Qicai Changxiang during the Retention
Date (included) and the date when the Control Protocol is revoked according to
Article 2.1 (e) hereof (included).

 

  (iv) The bank interest on the Retained Amount from the Retention Date to the
Closing Date (including both days); the formula is: the Retained Amount *3.5%*
(total number of days during the Retention Date and the Closing Date/365).

 

(c) The parties agree that the Funds to be Realized shall be paid to the Seller
according to the following agreements:

 

(i) The Seller shall, prior to the Closing Date, declare the dividends of the
Target Company to the Seller and list the same as the Target Company’s interest
payable after adjusting the specific amount of the Funds to be Realized
determined in the Target Company’s balance sheet in Attachment III hereto
according to Article 6.2 (b). After the Closing Date, the Target Company shall,
on a quarterly basis, deliver the realized part of the Funds to be Realized to
the Seller as repayment of the dividends payable (deducting withholding taxes,
if any); Notwithstanding the foregoing provisions, if Party A can provide the
Seller with written evidence prior to the Closing, proving that the Funds to be
Realized cannot be recovered in whole or in part, the parties may negotiate to
correspondingly adjust the specific amount of dividends of the Target Company to
be declared by the Seller in accordance with this article.

 

(ii) Subject to the (iii) item, as of full twelve months after the Closing Date,
if, the Target Company cannot recover the Funds to be Realized in full or in
part due to reasons not attributable to Party A, Party A shall submit written
evidence to the Seller and, both parties shall settle the same through friendly
consultation.

 

(iii) For the loan from the Target Company, RMB 8,380,565 by the employees due
to houses purchase as at the date hereof, the above paragraph (ii) on 12 months
limit as of the Closing Date shall not apply. In the event that, in this
quarter, employees repay any of the foregoing house purchase price to the Target
Company, the Target Company shall repay that price to the Seller as repayment of
the dividends payable in the current quarter (deducting withholding taxes, if
any).

 

19



--------------------------------------------------------------------------------

English Translation

 

 

 

6.3 Cooperation for government matters

With respect to the government subsidies granted by the Economy, Trade and
Information of Shenzhen Municipality to Shenzhen 7Road for three projects, i.e.
Liar’s Dice based on mobile Internet application services, webpage game
configuration management service system and virtual server resources management
platform for games field, the Seller promises to after the Closing Date do its
utmost to cooperate the Buyer and the Target Company with completing the related
governmental acceptance affairs.

 

6.4 Post-closing business arrangements for Shenzhen 7Road and Qicai Changxiang

The Seller promises to, as of the Closing Date, do its utmost to ensure that its
affiliates: (i) except as otherwise specified in the Agreement, do not conduct
any business substantially the same or similar to the Primary Business of the
Target Company in the name of Shenzhen 7Road and Qicai Changxiang; (ii) maintain
Shenzhen 7Road and Qicai Changxiang in a normal opening state to the later of
(the “Duration”): (1) the date when the contracts have been performed during the
performance period as shown in Part II of Attachment IV; (2) full twelve months
after the Closing Date.

 

6.5 Social insurance and housing provident fund

The Seller undertakes to use its best reasonable efforts, to cause Shenzhen
7Road and Qicai Changxiang to, within one month as of the Closing Date, register
the employee’s social insurance and housing provident fund of Shenzhen 7Road and
Qicai Changxiang stated in Article 21(d) under the name of the Target Company.

 

6.6 Economic compensations

Based on the commitments made by Party A in Article 2.1 (d) hereof, If working
years of any employees who terminate employment relationship with Shenzhen 7Road
and Qicai Changxiang for the purpose of the transaction are not continuously
accumulated in the Target Company, Party A and the Target Company irrevocably
acknowledge and agree that, Shenzhen 7Road, Qicai Changxiang and the Seller are
not required to pay to the employees any economic compensation; where any
disputes occur between employees and Shenzhen 7Road, Qicai Changxiang and/or the
Target Company, the Seller and its affiliates are not required to assume any
compensation liabilities (if any) to Party A or the Target Company, and Party A
shall compensate Shenzhen 7Road and Qicai Changxiang for all losses therefore
suffered.

 

20



--------------------------------------------------------------------------------

English Translation

 

 

 

6.7 Network Game Records of Qiao Feng Biography with the Ministry of Culture

The Seller or its affiliates shall, after the Closing, handle the network game
filing procedures for Qiao Feng Biography with competent government departments
as soon as possible as required by the Target Company and Party A and the Target
Company agree to provide full cooperation.

 

6.8 Changes of Value-added Telecommunications Business License

With respect to the Value-added Telecommunications Business License held by the
Target Company, the Seller shall cooperate in obtaining the approval documents
regarding changes of the Target Company’s shareholders involved in this
transaction from the competent telecommunications authority within 3 months
after the Closing.

Article 7 Taxes, Costs and Expenses

 

7.1 Tax liability

Subject to Article 9.2, Shenzhen 7Road, Qicai Changxiang and the Seller shall
assume all the adverse consequences, if any, arising from the transaction
conducted by them according to applicable laws and in connection with any tax,
including but not limited to the assets transfer and equity transfer
attributable to any of its tax (including but not limited to corporate income
tax, value-added tax, business tax and stamp duty). The Seller shall have the
right to obtain the tax refund (if any) of the tax paid for the share transfer
hereunder that shall be obtained by the Seller in accordance with Chinese laws
and made by the competent taxation departments. The Buyer has no right to obtain
and enjoy the tax refund.

The Buyer shall assume at its own discretion all adverse consequences (if any)
arising from the share transfer hereunder in accordance with applicable laws, or
the Buyer’s tax and in connection with the above tax.

Notwithstanding the foregoing provisions, Party A irrevocably agrees that, after
the Closing of the transaction contemplated hereunder, if Party A conducts any
direct or indirect capital operation related to the Target Company in the
future, including but not limited to the listing, equity transfer, asset
transfer, merger, separation and other arrangements, incurring any additional
tax costs on Party B or its affiliates for this transaction, Party A shall
compensate Party B or its affiliates for such tax costs in full. Party A shall
pay corresponding price to Party B or its affiliates within 15 Working Days upon
receipt of the written payment from Party B or its affiliates on such additional
tax costs.

 

21



--------------------------------------------------------------------------------

English Translation

 

 

 

7.2 Cost and expense

Each party shall bear the costs of due diligence and preparation, negotiation
and production of all documents relating to the transaction contemplated
hereunder, whether paid or to be paid, including the cost of hiring outside
lawyers, accountants and other professional consultants, as well as costs for
negotiating and preparing for the Agreement and completing the transaction
contemplated hereunder.

 

Article 8   Confidentiality

 

8.1 Confidentiality

The parties shall make all reasonable efforts and take all necessary measures to
keep the following information confidential, and ensure that their respective
managers, employees, agents, professional consultants and other persons keep
confidential the following information, which, without the prior written consent
of other parties, may not be disclosed to any third party (collectively, the
“Confidential Information”):

 

(a) the terms and conditions of the Agreement, including the existence hereof;

 

(b) Negotiations related to the Agreement;

 

(c) information on the Underlying Assets, the customer, business, assets or
Primary Business of the Target Company and others obtained or available before
or after the date hereof, including, but not limited to the information obtained
by Party A information during the due diligence process.

 

8.2 Exceptions

The obligations under Article 8.1 shall not apply:

 

(a) disclosed to the affiliates of a party who needs to know the Confidential
Information in order to evaluate and implement the reasonable and related
purposes of the Agreement;

 

(b) disclosed to the officers, employees, agents or professional consultants of
a party who needs to know the Confidential Information in order to evaluate and
implement the reasonable and related purposes of the Agreement;

 

(c) disclosed according to applicable laws, any rules of stock exchange or
securities regulators, or any binding judgments, orders, decrees or regulations
made by any governmental authority, to the extent that the disclosure is limited
to the scope of mandatory disclosure and shall be notified in advance to the
other party;

 

(d) Has become known to the public (but not due to any party’s violation of
Article 8 hereof).

 

22



--------------------------------------------------------------------------------

English Translation

 

 

 

The exception in preceding (a) and (b) paragraphs is subject to the undertakings
of the person receiving the Confidential Information to abide by the obligation
of confidentiality. Each party shall make clear the confidential nature of that
information to its affiliates, officers, employees, agents, and professional
consultants who receive the Confidential Information, and order them to keep the
same confidential, and not to disclose the Confidential Information to any third
party (excluding the party disclosing the information according to the
Agreement). The parties shall ensure that the foregoing persons perform
confidentiality obligations by signing a confidentiality agreement or taking
other appropriate measures. If the receiving party is in violation of this
article, the disclosing party shall be liable for breach of the confidentiality
obligations.

 

8.3 Public statements

All parties agree that, if applicable laws or the rules of the stock exchange on
which any party’s shares are listed require to issue any press release or public
statement on the Agreement or on the transaction contemplated hereunder, they
shall notify the other party before making a public statement and negotiate on
the contents thereof.

 

Article 9   Earnest Money and Compensation

 

9.1 Earnest money

If before the Seller refunds the earnest money to Mr. MENG Shuqi in accordance
with Article 2.4 (c) hereof, (1) Party A is in breach on or prior to the Closing
Date and therefore, the transaction cannot be closed; or (2) the Buyer fails to
timely and fully perform its obligations to pay the current consideration under
Article 2.4 (b) of the Agreement, the earnest money will be vested in the
Seller.

 

9.2 Special compensation

 

(a) If the transaction fails to complete in accordance with the Agreement due to
any breach of Party A on or before the Closing Date, including but not limited
to Party A’s refusal of the Closing after the Conditions Precedent are satisfied
or can be met on the Closing Date (including duly exempted by a party under
Article 3), Party B has the right to request Party A to compensate for actual
costs suffered by the parties concerned including Shenzhen 7Road, Qicai
Changxiang and the Target Company due to assets transfer, intellectual property
rights arrangements, and revocation of the employee arrangement and control
protocol, including, but not limited to any tax payments and other expenses on
transfer of the Underlying Assets to Shenzhen 7Road and Qicai Changxiang because
of assets transfer and the failure of the Closing, actual costs and expenses
including economic compensation arising from transfer of the related employees
to Shenzhen 7Road and Qicai Changxiang because of employees arrangement and the
failure of the Closing, and legal fees paid by Party B and its affiliates for
the transaction contemplated hereunder, including but not limited to the assets
transfer, intellectual property rights arrangements, employee arrangements,
control protocol revocation and the equity transfer.

 

23



--------------------------------------------------------------------------------

English Translation

 

 

 

Party A shall, within ten Working Days as of the receipt of such written payment
certificate with respect to the above expenses, compensate Party B or its
related affiliates for such amount in full.

For the avoidance of doubts, subject to satisfaction of the conditions stated in
Article 9.1 and Article 9.2 hereof, Party B is entitled to obtain the
compensation mentioned in Article 9.1 and Article 9.2.

 

(b) Subject to Article 9.2(c), within three years as of the Closing Date, in the
event that the Target Company suffers from any actual loss due to facts or
conditions existed on or prior to January 19, 2015, including actual loss caused
by litigation, debt, tax arrears, arrears of wages or the social insurance and
housing fund, subject to administrative punishment for violation of Chinese laws
and regulations, liability for breach, tort liability and other reasons (the
“causes of compensation”), and the actual loss is not reflected in the Target
Company’s Financial Statements as at the Closing Date, or the Target Company
suffers from actual losses since the above case, although occurred before the
Closing Date but last after the same, and the actual losses are not reflected in
the Target Company’s Financial Statements as at the Closing Date, the Seller
shall be obliged to compensate the Target Company for such actual losses in full
within 10 Working Days as of the receipt of the Buyer’s written notice and
written certificates corresponding to the actual loss suffered by the Target
Company (collectively, the “Actual Loss after the Closing Date”). For the
avoidance of doubts, in the event that the representations and warranties made
by the Seller in Article 4 hereof are untrue or incorrect due to Party A’s or
the Target Company’s acts on or after January 20, 2015 (including but not
limited to breach of the business contracts under performance as at January 20,
2015 due to acts of Party A or the Target Company on or after January 19, 2015),
the Seller is not required to assume any losses caused to the Target Company.

 

(c) In the case of causes of compensation under Article 9.2 (b):

 

  (i) Party A and the Target Company shall make reasonable efforts to reduce the
losses may be caused by causes of compensation to the Target Company, the Seller
will not be liable for the loss that can be reduced with Party A’s and the
Target Company’s reasonable efforts; however, necessary actions are not taken;

 

  (ii) If any of the Actual Loss after the Closing Date is covered by insurance
policy or other third party’s indemnity, compensation, damage allocation or
other similar obligations, the Buyer and the Target Company shall make
reasonable efforts to obtain such insurance benefits, indemnity, compensation,
or similar payments (the “Deduction”). If the Deduction is obtained before the
Seller pays the Actual Loss after the Closing Date to the Target Company
pursuant to Article 9.2 (b), the Seller shall pay amount to the Target Company
after deducting the Deduction from the Actual Loss after the Closing Date; If
the Deduction is obtained thereafter, the Target Company shall repay within 10
Working Days after obtaining the Deduction to the Seller the lower of: (1) the
Deduction; (2) Actual Loss after the Closing Date;

 

24



--------------------------------------------------------------------------------

English Translation

 

 

 

  (iii) The parties confirm that, if due to compensation, the Target Company
enjoy any tax benefits (including but not limited to the reduction of tax
payables), the actual compensation to be made by the Seller to the Target
Company shall be the actual loss after the Closing Date net of such tax
benefits;

 

  (iv) For the avoidance of doubts, the following circumstances arising from
facts or conditions existed on or prior to January 19, 2015 will not constitute
the losses for which the Seller is held liable after the Closing Date under
Article 9.2 (b): any indirect loss, any expected but not actual loss, profit or
income loss of the Target Company, or the equity or asset valuation reduction of
the Target Company. However, if the compensation makes the aforementioned
circumstances and actual loss co-exist, the Seller shall compensate the Target
Company for the actual loss according to Article 9.2 (b) and Article 9.2 (c).

 

9.3 Indemnity for breach

Subject to Article 9.2 hereof, If Party A or Party B fails to perform any of its
obligations under the Agreement, or its representations or warranties made
hereunder are untrue, inaccurate or misleading, it shall compensate the other
party for any expenses, losses, liabilities, damages and costs arising therefrom
(collectively, the “loss”).

Notwithstanding the foregoing provisions, Party B will not assume compensation
liabilities to Party A for any breach of the Target Company from January 20,
2015, provided, however, that, Mr. MENG Shuqi acts as a manager of the Target
Company and actually controls its operation during January 20, 2015 and the
Closing Date. The Target Company shall separately compensate Party A and the
Seller for losses arising from its breach after January 20, 2015. However, if
such breach of the Target Company is caused by Party A or the Seller, the fault
party shall compensate the other party for the losses suffered or incurred.

 

Article 10   Termination

 

10.1 Termination for breach

 

(a) Unless otherwise agreed herein, before the Closing hereof, if any of Party A
or Party B is in violation of any major obligations hereunder, or its
representations and warranties made in the Agreement are in all material
respects untrue or inaccurate (these acts and those causing or may causing
Significant Adverse Effects on the Target Company will be regarded as major
violations hereof),

 

25



--------------------------------------------------------------------------------

English Translation

 

 

 

and within fifteen (15) days after receiving the written notice from the
non-defaulting party, does not correct the breach (or upon receipt of the notice
if the breach cannot be corrected), the non-defaulting party may terminate the
Agreement by sending written notice to the defaulting party without affecting
any other rights which may exist.

 

(b) Any party’s termination of the Agreement according to Article 10.1 hereof
will not affect the investigation of the defaulting party’s liability for breach
in accordance with Article 9 hereof and according to the law.

 

10.2 Termination for failure

Without affecting any of its rights available under the Agreement (including but
not limited to the right to investigate the liability for breach of the
defaulting party), if within 180 days after the date hereof, any Conditions
Precedent are not fulfilled, Party A or Party B can in written form notify the
other party to terminate the Agreement, to the extent that the Conditions
Precedent are not satisfied due to the party’s fault, acts, omissions or breach
of its obligations under the Agreement. Termination of the Agreement according
to Article 10.2 hereof will not affect the disposal of the earnest money in
accordance with Article 9.1 hereof.

 

10.3 Termination effect

If either party terminates the Agreement in accordance with the terms hereof,
all parties shall be relieved of their respective obligations hereunder, except
Article 8 (Confidentiality), Article 9 (Earnest Money and Compensation), Article
10 (Termination), Article 11 (Applicable Laws and Disputes Resolution), Article
12.2 (Notices), Article 12.6 (Entire agreement; no other beneficiaries), Article
12.7 (Severability) and Article 12.8 (No waiver) that shall survive the
termination of the Agreement.

 

Article 11   Applicable Laws and Disputes Resolution

 

11.1 Applicable laws

The effect, interpretation and performance of the Agreement shall be governed by
Chinese laws.

 

11.2 Negotiations

All the disputes arising from the interpretation or performance hereof, if any,
shall be amicably settled by the parties through negotiation.

 

26



--------------------------------------------------------------------------------

English Translation

 

 

 

11.3 Arbitration

Unless otherwise agreed herein, if the dispute cannot be resolved in a manner
acceptable to all the parties within 60 days after the first consultation, any
party can submit the dispute to China International Economic and Trade
Arbitration Commission located in Beijing, China (the “CIETAC”) for final
resolution by arbitration. Arbitration shall be conducted in accordance with
CIETAC’s arbitration rules in effect, which shall be deemed to be included in
this article by quotation. The arbitration tribunal consists of three members;
the applicant and the respondent shall respectively designate one member and the
third arbitrator (chief arbitrator) will be appointed by the applicant and the
respondent jointly. If the applicant and the respondent fail to reach an
agreement on the third arbitrator within 15 days after the receipt of the
arbitration notice, that arbitrator will be appointed by the director of CIETAC.
The arbitral award is final and binding on all parties. The parties hereby
irrevocably waive immunity from jurisdiction available or may be available to
them during the arbitration procedures and /or enforcement due to or based on
the Agreement (including but not limited to sovereign immunity or other
exemptions). Arbitration will be proceeded in Chinese.

 

Article 12   Miscellaneous

 

12.1 Amendments and supplements

In accordance with the applicable laws, any amendment, revision or supplements
to the Agreement or its attachments may not be valid unless made in a written
agreement signed by the authorized representatives of the parties hereto (the
“supplementary agreement”). If the supplementary agreement is in conflict with
the Agreement, the supplementary agreement shall prevail.

 

12.2 Notices

All notices and other forms of communication under the Agreement shall be in
writing, and will be deemed served if sent to the following addresses of the
receiving party (or other addresses or emails specified by the parties) by
personal delivery, fax (confirmed), a registered letter, EMS (such as express
mail) or e-mail.

Mr. MENG Shuqi

Address: 18/F, A1 Building, Kexing Science Park, Keyuan Road, Nanshan District,
Shenzhen

Tel.: 13510359191

Zip code: 518007

Email: ben@7road.com

 

27



--------------------------------------------------------------------------------

English Translation

 

 

 

Shanghai Yong Chong Investment Center LP

Contact: MENG Shuqi

Address: Rm. 102-11, 1/F, No.2 Building, No.38 Debao Road, China (Shanghai)
Pilot Free Trade Zone

Tel.: 13510359191

Zip code: 200000

Email: ben@7road.com

Beijing Gamease Age Digital Technology Co., Ltd.

Contact: Legal Department

Address: 2/F, East Annex, Jingyan Hotel, No.29 Shijingshan Road, Shijingshan
District, Beijing

Tel.: 010-61926002

Email: legal@cyou-inc.com

Shenzhen 7 Road Technology Co., Ltd.

Contact: LIU Tao

Address: 17/F, A Building, Kexing Science Park, Keyuan Road, Nanshan District,
Shenzhen

Tel.: 0755-36807777

Email: tao.liu@7road.com

 

12.3 Attachments

Attachments to the Agreement constitute an integral part hereof and bear the
same legal effect as the Agreement.

 

12.4 Effectiveness

The Agreement will take immediate effect after duly signed by the parties.

 

12.5 Counterparts

The Agreement is made in five copies in Chinese of the same legal effect. Each
party holds one and one will be submitted to the competent industrial and
commerce authority.

 

12.6 Entire agreement; no other beneficiaries

The Agreement: (i) constitutes all and the sole agreement reached by the parties
on the share transfer, and will replace all previous oral or written agreements,
arrangements or agreements, and (ii) is not intended to grant any right or
remedy to any person other than the parties to the Agreement.

 

28



--------------------------------------------------------------------------------

English Translation

 

 

 

12.7 Severability

If any provision of the Agreement is judged invalid or unenforceable after the
signing of the Agreement, or because of legislative behavior after the signing
hereof, becomes invalid or unenforceable, the remaining provisions hereof will
not be affected. The parties shall make every reasonable effort to replace the
invalid or unenforceable provisions by valid ones in conformity with the
purposes of the invalid or unenforceable provisions.

 

12.8 No waiver

Any party’s failure to or delay in the exercise of any rights or powers under
the Agreement may not be regarded as a waiver of such right or power; and
separate or partial exercise of any right or power will not impede future
exercise of the right or power.

 

12.9 Transfer

Without the prior written consent of other parties, no party may transfer in any
way any or all its rights, interests, liabilities or obligations hereunder.

(The remainder of this page is intentionally left blank)

 

29



--------------------------------------------------------------------------------

English Translation

 

 

 

(Signature page of Share Transfer Agreement)

MENG Shuqi

Signed by:

Shanghai Yong Chong Investment Center LP (seal)

Signed by:

 

30



--------------------------------------------------------------------------------

English Translation

 

 

 

(Signature page of Share Transfer Agreement)

Beijing Gamease Age Digital Technology Co., Ltd. (seal)

Sealed by:

Shenzhen 7 Road Technology Co., Ltd. (seal)

Sealed by:

 

31